             Case 2:17-bk-19548-NB Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                                Desc
                             UNITED STATES  DEPARTMENT
                                      Main Document      OF1JUSTICE
                                                      Page   of 20
                              OFFICE OF THE UNITED STATES TRUSTEE
                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                    CHAPTER 11 (BUSINESS)

      Layfield &Barrett, APC                                              Case Number:             2:17-19548-NB
                                                                          Operating Report Number:                  16
                                                                   s      For the Month Ending:                 Nov-18

                                           I. CASH RECEIPTS AND DISBURSEMENTS
                                                  A.(GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                   $    560,731.38

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                        $    560,690.38
ACCOUNT REPORTS                         (amount is inclusive of $334,093.94 transferred to
                                        acct #2180025491 per Apri12018 MOR)
3. BEGINNING BALANCE:                                                                                    ~—        a.l.00
4. RECEIPTS DURING CURRENT PERIOD:                                                                        $       239.82
   Accounts Receivable -Post-filing
   Accounts Receivable- -Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)

      TOTAL RECEIPTS THIS PERIOD:                                                                         $       239.82

5. BALANCE:                                                                                               $       280.82

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts(from page 2)   __
   Disbursements(from page 2)                   $                                                27.00

      TOTAL DISBURSEMENTS THIS PERIOD:                                                                   r$       253.82

7. ENDING BALANCE:                                                                                        r$        41.00

8. General Account Number(s):                                                                2181002722

      Depository Name &Location:                                           Union Bank
                                                                           PO Box 513840
                                                                           Los Angeles, CA 90051

" All receipts must be deposited into the general account.



*~*This amount should be the same as the total from page 2.




                                                                          1 of 17
              Case 2:17-bk-19548-NB                      Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                                            Desc
                              TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD
                                                          Main Document    Page 2 of 20
      ate             ec                                                                                       mount                mount
 mm/dd/yyyy        Number              Payee or DIP account                          Purpose                Transfered          Disbursed              Amount
11/2/2018                      Bank Fee                                    Wire Transfer Fee                                $            15.00 $             15.00
11/30/2018                     Bank Fee                                    Online Statement                                 $            12.00 $            12.00




                                                                                DISBURSEMENTS
                                                                                   THIS PERIOD:                      0.00 $              27.00 $            27.00
* Fill in amounts in this column if they are'fKANSN'~;KS to another ll1Y account (e.g. Payrott or lax); the "amount" column ww be ruiea m for you.
'~'` Fi(I in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                   2of17
             Case 2:17-bk-19548-NB                      Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48          Desc
                                                         MainGENERAL
                                                              DocumentACCOUNT
                                                                          Page 3 of 20
                                                             BANK RECONCILIATION

                          Bank statement Date:                             11/30/2018 Balance on Statement:        $253.82

Plus deposits in transit (a):
                                                                     Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT
Less Outstanding Checks (a):
                    Check Number                                      Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:

Bank statement Adjustments:
Explanation of Adjustments-

ADJUSTED BANK BALANCE:                                                                                        $ ~ 253.82

* It is acceptable to replace this form with a similar form
'~*Please attach a detailed explanation of any bank statement adjustment




                                                                              3of17
            Case 2:17-bk-19548-NB Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                                                                   Desc
                            L CASH RECEIPTS  AND DISBURSEMENTS
                                     Main Document   Page 4 of 20
                                   B.(CASH  COLLATERAL)

1. TOTAL RECEIPTS PER ALL PRIOR LASH COLLATERAL ACCOUNT                                                                        $             1,321,187.82
   REPORTS*         (amount is inclusive of $338,624.97 transferred from
                                      acct #2181002722 per April and October 2018 MORs)
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR CASH COLLATERAL $                                                                                    137,967.49
ACCOUNT REPORTS*

3. BEGINNING BALANCE:                                                                                                        r$              1,183,220.33

4. RECEIPTS DURING CURRENT PERIOD:                                                                                             $                170,000.00

5. BALANCE:                                                                                                                    $             1,353,220.33

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD                                                                             $                    48.52
  (inclusive of $4,875.00 transferred to Account #218002722)
7. ENDING BALANCE:                                                                                                             $             1,353,171.81

8. CASH COLLATERAL Account Number(s):                                                                     2180025491

  Depository Name &Location:                                                       Union Bank
                                                                                   PO Box 513840
                                                                                   Los Angeles, CA 90051



  *The Debtor was one of three law firms entitled to receive payment on account of attorneys' fees and costs iu connection with
  litigation in the Superior Court of the State of California for the County of Riverside entitled Rose Pineda, et al. v. County ofRiverside,
  et al.(Case No. RIC1507590)(the "Pineda Proceeding"). The Pineda Proceeding settled and, in connection therewith, for the
  convenience of the defendant payors, the Debtor's estate was utilized as the payee conduit for the satisfaction of the entire attorneys'
  fees and costs component of the settlement. T'o that end, the Trustee received a total of$1,128,222.06 ($1,113,097.06 from
  defendant County of Riverside, and $15,125 from the "Bailey Defendants"). Of this aggregate amount, the Trustee transferred
  funds belonging to the other law firms - $506,332.41 to The Dominguez Firm and $90,937.05 to the EI Dabe Law Offices
  retaining the balance. Accordingly, the payments made were not distributions oii account of creditor claims; instead, the estate was
   a pass-through for amounts belonging to other law firms relating to the Pineda Proceeding.




                                                                                   4of17
       Case 2:17-bk-19548-NB Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48 Desc
                               CASH
    TOTAL DISBURSEMENTS FROMMain     COLLATERAL
                                   Document    Page 5 of 20 FOR CURRENT PERIOD
                                                   ACCOUNT

     ate      ec
mm/dd/yyyy Number               Payee                   Purpose                Amount
11/15/2018   1003   Safeguard             Bank Checks                      $       48.52




                                        TOTAL DISBURSEMENTS THIS PERIOD:           48.52


                                              5of17
              Case 2:17-bk-19548-NB                      Doc 382            Filed 12/20/18   Entered 12/20/18 17:12:48    Desc
                                                          MainCOLLATERAL
                                                         CASH  Document  ACCOUNT
                                                                         Page 6 of 20
                                                           BANK  RECONCILIATION

                          Bank statement Date:                               11/30/2018 Balance on Statement:        $1,353,171.81

Plus deposits in transit (a):
                                                                      Deposit Date           Deposit Amount
                                                                            12/3/2018                2,500.00




TOTAL DEPOSITS 1N TRANSIT                                                                                       ~—          2,500.00

Less Outstanding Checks (a):
                    Check Number                                       Check Date             Check Amount
                              1004                                          12/3/2018             377,931.16
                              1005                                          12/3/2018             263,756.47




TOTAL OUTSTANDING CHECKS:                                                                                       r~ 641,687.63

Bank statement Adjustments:
Explanation of Adjustments-

ADJUS"I~ED BANK BALANCE:                                                                                                 $713,984.18

* It is acceptable to replace this forni with a similar form
** Please attach a detailed explanation of any bank statement adjustme~rt

                                                                                6of17
       Case 2:17-bk-19548-NB Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48   Desc
                       I. CASH RECEIPTS AND DISBURSEMENTS
                                Main Document  Page 7 of 20
                                 C.(TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                  N/A

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                       N/A
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                           0.00

4. RECEIPTS DURING CURRENT PERIOD:
  (Transferred from General Account)                                            0.00

5. BALANCE:                                                        r            0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                             ~            0.00

7. ENDING BALANCE:                                                              0.00

8. TAX Account Number(s):                               2181002730
                                           Union Bank
  Depository Name &Location:               PO Box 513840
                                           Los Angeles, CA 90051




                                           7of17
       Case 2:17-bk-19548-NB Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48   Desc
          TOTAL DISBURSEMENTS    FROM
                              Main    TAX ACCOUNT
                                   Document           of 20CURRENT PERIOD
                                               Page 8FOR

     ate      ec
mm/dd/yyyy Number         Payee                      Purpose                  Amount
N/A        N/A    N/A                  N/A                              N/A




                                    TOTAL DISBURSEMENTS THIS PERIOD: N/A




                                             8of17
              Case 2:17-bk-19548-NB                      Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48           Desc
                                                                TAX ACCOUNT
                                                          Main Document    Page 9 of 20
                                                           BANK RECONCILIATION

                          Bank statement Date:                             11/30/2018 Balance on Statement:            $0.00

Plus deposits in transit (a):
                                                                  Deposit Date           Deposit Amount
                                                               N/A                      N/A




TOTAL DEPOSITS IN TRANSIT                                                                                     N/A

Less Outstanding Checks (a):
                    Check Number                                      Check Date          Check Amount
                  N/A                                          N/A                      N/A




TOTAL OUTSTANDING CHECKS:                                                                                     N/A

Bank statement Adjustments:
Explanation of Adjustments-

ADJUSTED BANK BALANCE:                                                                                                 $0.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                              9of17
             Case 2:17-bk-19548-NB                      Doc 382           Filed 12/20/18             Entered 12/20/18 17:12:48       Desc
                                                         SUMMARY
                                                     I. DMain      SCHEDULE
                                                              Document Page 10 CASH
                                                                            OFof 20

ENDING BALANCES FOR THE PERIOD:
                              (Provide a copy of monthly account statements for each of the below)


                                                                   General Account:                    $              253.82
                                                            Cash Collateral Account:                            1,353,171.81
                                                                       Tax Account:                                     0.00
    *Other Accounts:


       *Other Monies:
                                                        **Petty Cash (from below):                    N/A            -~

TOTAL CASH AVAILABLE:                                                                                                          $     1,353,425.63



Petty Cash Transactions:
        Date                                 Purpose                                                            Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                 N/A       ~—~

* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & accountr~
'~" Attach Exhibit Itemizing al] petty cash transactions




                                                                                 10 of 17
         Case 2:17-bk-19548-NB Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                  Desc
                   II. STATUS OF PAYMENTS  TO SECURED
                                  Main Document       CREDITORS,
                                                 Page 11 of 20    LESSORS
                         AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                         ost- e 1 ion
                            Frequency of Payments                    payments not made
 Creditor, Lessor, Etc.           (Mo/Qtr)        Amount of Payment      (Number)          Total Due
N/A                        N/A                    N/A               N/A                N/A




                                                                             TOTAL DUE: N/A


                                            III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                           Gross Sales Subject to Sales Tax:
                                                                          Total Wages Paid:

                                                    ota ost- etition                           ate e inquent
                                                    Amounts Owing Amount Delinquent            Amount Due
                           Federal Withholding
                           State Withholding
                           FICA- Employer's Share
                           FICA- Employee's Share
                           Federal Unemployment
                           Sales and Use
                           Real Property
                  Other:
                                         TOTAL: N/A          -~~N/A




                                                     1 T of 17
             Case 2:17-bk-19548-NB Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                                                              Desc
                          IV. AGING OF ACCOUNTS
                                     Main       PAYABLE
                                          Document        AND
                                                     Page 12 of RECEIVABLE
                                                                20

                                                                                  *Accounts Payable                     Accounts Receivable
                                                                                    Post-Petition                  Pre-Petition     Post-Petition
                                                           30 days or less
                                                             31 - 60 days
                                                             61 - 90 days
                                                            91 - 120 days
                                                           Over 120 days   564,117.54
                                                                 TOTAL:~— 564,117.54~~

                                                          V.INSURANCE COVERAGE**

                                                                                          mount o                o icy xpiration              remium ai
                                                        Name of Carrier                  Coverage                     Date                  Through (Date)
                       General Liability N/A                                     N/A                          N/A                         N/A
                 Worker's Compensation N/A                                       N/A                          N/A                         N/A
                               Casualty N/A                                      N/A                          N/A                         N/A
                                Vehicle N/A                                      N/A                          N/A                         N/A
               Others:


                                         VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                     (TOTAL PAYMENTS)

   uarter y erio                      ota                                                                                                      uarter y ees
  Ending (Date)              Disbursements      Quarterly Fees                           Date Paid                Amount Paid                  Still Owing
       30-Sep-2017          $              -   $         325.00                             11/20/2017          $       325.00             $                    -
       31-Dec-2017          $           176.89 $         325.00                              2/15/2018          $       325.00             $                    -
       31-Mar-2018          $        40,330.20 $         650.00                              4/12/2018          $       650.00             $                    -
        30-Jun-2018         $       132,911.49 $       1,625.00                              7/24/2018          $     1,625.00             $                    -
                                                                                                                overpayment o    50
                                                                                                               issued for Q2 2018)         $                        -

       30-Sep-2018                      1,706.00                      325.00                 10/18/2018                       325.00 $                              -




* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report
**All insurance policies have lapsed due to Debtor's non-payment.




                                                                               12 of 17
              Case 2:17-bk-19548-NB Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                                          Desc
                             VII SCHEDULE
                                       MainOF COMPENSATION
                                            Document       PAID
                                                      Page 13    TO INSIDERS
                                                              of 20


                                                            Authorizing                                                 Compensation Paid
             Name of Insider                               Compensation                  *Authorized Gross Compensation During the Month
IIN/A                                             IN/A                                 IN/A                            IN/A                 II




                                     VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                             aeo r er
                                                            Authorizing                                                   Amount Paid
             Name of Insider                               Compensation                           Description           During the Month
N/A                                                N/A                                  N/A                            N/A




* Please indicate how compznsation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                                                13 of 17
              Case 2:17-bk-19548-NB                        Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48       Desc
                                                           IX. PROFIT
                                                            Main      AND LOSS
                                                                  Document     STATEMENT
                                                                             Page 14 of 20
                                                                 (ACCRUAL BASIS ONLY)

                                                                               Current Month    Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue
   Less: Returns/Discounts
                                                           Net Sales/Revenue N/A                N/A             —~

Cost of Goods Sold:
   Beginning Inventory at cost
  Purchases
   Less: Ending Inventory at cost
                             Cost of Goods Sold(COGS) N/A                                       N/A           —~

Gross Profit                                                                N/A                 N/A           —~

     Other Operating Income (Itemize)

Operating Expenses:
   Payroll -Insiders
   Payroll -Other Employees
   Payroll Taxes
   Other Taxes (Itemize)
   Depreciation and Amortization
   Rent Expense -Real Property
   Lease Expense -Personal Property
   Insurance
   Real Property Taxes
   Telephone and Utilities
   Repairs and Maintenance
   Travel and Entertainment(Itemize)
   Miscellaneous Operating Expenses (Itemize)
                              Total Operating Expenses N/A                                      N/A             —~
                                      Net Gain/(Loss)from Operations N/A                        N/A

Non-0perating Income:
   Interest Income
   Net Gain on Sale of Assets (Itemize)
   Other (Itemize)
                            Total Non-Operating income
                                                     ~                                   0.00                      0.00

Non-Operating Expenses:
  Interest Expense
  Legal and Professional (Itemize)                    $  654,538.50                                         564,117.54
  Other (Itemize)
                          Total Non-Operating Expenses~—                                                    564,117.54

NET INCOME/(LOSS)                                                          ~                                  ~~
(Attach exhibit listing ail itemizations required above)




                                                                         14 of 17
          Case 2:17-bk-19548-NB        Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48        Desc
                                        Main BALANCE SHEET
                                           X.Document    Page 15 of 20
                                            (ACCRUAL BASIS ONLY)


ASSETS                                                           Current Month End
  Current Assets:                                                 $    1,353,425.63
  Unrestricted Cash
  Restricted Cash
  Accounts Receivable
  Inventory
  Notes Receivable
  Prepaid Expenses
  Other (Itemize)
                                        Total Current Assets                          $     1,353,425.631

Property, Plant, and Equipment                             N/A
Accumulated Depreciation/Depletion                         N/A
                        Net Property, Plant, and Equipment                            N/A

Other Assets(Net of Amortization):
   Due from Insiders                                             N/A
   Other (Itemize)                                               N/A
                                          Total Other Assets
TOTAL ASSETS

LIABILITIES
Post-petition Liabilities:
   Accounts Payable
   Taxes Payable
   Notes Payable
   Professional fees                                             $      564,117.54
   Secured Debt
   Other (Itemize)
                             Total Post-petition Liabilities

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities
   Other (Itemize)
                                Total Pre-petition Liabilities
TOTAL LIABILITIES

EQUITY:
  Pre-petition Owners' Equity
  Post-petition Profit/(Loss)
  Direct Charges to Equity
TOTAL EQUITY
TOTAL LIABILITIES &EQUITY
                                                         15 of 17
         Case 2:17-bk-19548-NB          Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                   Desc
                                         Main Document    Page 16 of 20
                                              XL QUESTIONNAIRE
                                                                                                           No     Yes
1, Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as
   have been authorized by the court? If"Yes", explain below:                                              X

                                                                                                           No     Yes
2, Has the debtor-in-possession during this reporting period provided compensation ar remuneration
   to any officers, directors, principals, or other insiders without appropriate authorization? If"Yes",
    explain below:                                                                                         X
    N/A

3, State what progress was made during the reporting period toward filing a plan of reorganization,
   Since his appointment on August 22, 2017, among other actions, the Trustee and his counsel have
   engaged in discussions with, and requested documentation and information from, persons and
   entities associated with the Debtor and third parties regarding the Debtor's assets, liabilities and
   previous business operations. The Debtor did not file its Schedules or Statement of Financial
   Affairs in the Case and no representative ofthe Debtor has appeared to respond to inquiries at any
   meeting of creditors pursuant to section 341(a) ofthe Bankruptcy Code. Therefore, despite his
   and his counsel's best efforts, the Trustee only has incomplete information regarding the estate.
   The Trustee intends to continue to gather and analyze information regarding the Debtor. Also, the
   Trustee filed and the Court approved a motion to approve procedures for the resolution of the
   bankruptcy estate's fee and cost claims arising from the Debtor's services to former clients and
   referrals of matters to other law firms. Pursuant to the authority and procedures granted by such
   order, the Trustee presently is engaged in settling such matters. The Trustee has recovered and is
   in the process of attempting to sell real property previously belonging to the Debtor that was
   transferred prior to the Petition Date and has issued demand letters to other parties receiving
   transfers within the preference period. The results of the Trustee's efforts to recover and dispose
   of these and other assets for the benefit of the estate will impact his determination regarding the
   formulation of a plan.




                                                         16 of 17
         Case 2:17-bk-19548-NB          Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                    Desc
                                         Main Document    Page 17 of 20

4. Describe potential future developments which may have a significant impact on the case:
   The Court set February 5, 2018, as the general claims bar date. Around 290 claims have been tiled
   in the Case in the aggregate face amount of over $860 million. Although neither the Trustee nor
   his counsel has initiated a review and analysis ofthe nature, amount and validity of such claims,
   the Trustee believes that the amount of claims asserted against the estate is significantly
   overstated. The Trustee and Wellgen Standard, LLC,the parent company and assignee of the
   Debtor's pre-petition lender, Advocate Capital, Inc., have entered into, and the Court has approved,
   a stipulation to address the fees billed and costs incurred by the Trustee and his counsel in
   connection with the case and the disposition of Wellgen's collateral. The Trustee continues to
   resolve and collect fee and cost claims belonging to the bankruptcy estate and is pursuing the
   recovery of avoidance claims. Once the foregoing issues have been resolved, the Trustee will be
   in a better position to analyze the financial condition ofthe bankruptcy estate and determine the
   disposition ofthe case that will be in the best interests of creditors, including, without limitation,
   the formulation of a elan.



5. Attach copies of all orders granting relief from the automatic stay that were entered during
   this reporting period.
   N/A

g, Did you receive any exempt income this month, which is not set forth in the operating report? If
                                                                                                            No     Yes
   "Yes", please set forth the amounts and sources ofthe income below.
   N/A


I,   Richard M.Pachulski, Chapter 11 Trustee for Layfield &Barrett, APC,
     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in•
     possession operating report and that the information contained herein is true and complete to the
     best of my knowledge.




     December 20, 2018
     Date




                                                         17 of 17
     Case 2:17-bk-19548-NB                   Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                             Desc
                                              Main Document    Page 18 of 20
                                                                                         Page 1 of 1
                      ~ 4~1°, 1`~ CS ~I C Ul i`~                                         BANKRUPTCY ESTATE OF LAYFIELD &
              ~~3~C~k OO ~ G",166O NJ b 4~                                               Statement Number: 2181002722
                                                                                         11/01/18 - 11/30/18
                                 UNION BANK
                                 SPECIALIZED DEPOSITS 0218                               Customer Inquiries
                                 POST OFFICE BOX 513840                                  800-669-8661
                                 LOS ANGELES           CA 90051-3840



                                                                                         Thank you for banking with us
                                                                                         since 2017

                                 BANKRUPTCY ESTATE OF LAYFIELD &
                                 BARRETT,APC., DEBTOR -GENERAL ACCOUNT
                                 RICHARD PACHUI.SKi, CHAPTER 11 TRUSTEE
                                 CASE #2: 17-BK-19548-NB
                                 10100 SANTA MONICA BLVD., 13TH FLOOR
                                 LOS ANGELES CA 90067


                             U


Business Value Checking Summary                                                                       Account Number: 2181002722

Days in statement period: Days in statement period: 30
                          Balance on 11/ 1             $                        41.00
                         Total Credits                                         239•$2
                                          Deposits (1)              239.82
                         Total Debits                                          -27.00
                                       Other debits (2)             -27.00
                          Balance on 11/30             $                       253.82




CREDITS


          including check and cash credits
                               Date                                                                    fzeference
                               11/21                       IT # 0000385045                              7:3FiFi1b:3              239.82



DEBITS


Other debits,fees and adjustments
                                                             __                                                                  moun
                        Date      Description                               Reference
                        11/2      WIRE TRANSFER    MONTHLY    FEE/WEB (WTM) 90252104                                  $          15.00
                        1 `i/30   SERVICE CHARGE WITH ONLINE STATEMENT                                                           12.00
                                  2 Other debits,fees and adjustments       Total                                     $          27.00



Daity Ledger Balance
                                                  --- -                                                                           Balance
                             Date                             Ledger Balance
                             11/1                 $                    41.00            11/21-11/29                               265.82
                             91/2-11/20                                26.00            19/3                                      253.82
     Case 2:17-bk-19548-NB                    Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                            Desc
                                               Main Document    Page 19 of 20
                                  STATEMENT                                                 Page 1 of 1
                                                                                            BANKRUPTCY ESTATE OF LAYFIELD &
     ~~         ~"~~'~' ~~        (~F /ACCOUNTS                                             BARRETT
                                                                                            Statement Number: 2180025491
                                 UNTON BANK
                                                                                            11/01/18 - 11/30/18
                                 SPECIALIZED DEPOSITS 0218
                                 POST OFFICE BOX 513840
                                                                                            Customer Inquiries
                                 LOS ANGELES            CA 90051-3840
                                                                                            800-669-8661



                                                                                            Thank you for banking with us
                                                                                            since 2017
                                  BANKRUPTCY ESTATE OF LAYFIELD & BARRETT
                                  APC., DBTR -CASH COLLATEF2AL ACCOUNT
                                  RICHARD PACHULSKI, CHAPTER 11 TRUSTEE
                                  CASE #2:17-BK-19548-NB
                                  10100 SANTA MONICA BLVD., 13TH FLOOR
                                  LOS ANGELES CA 90067


                             C


Business Basics Checking Summary                                                                          Account Number: 2180025491

Days in statement period: Qays in statement period: 30
                         Balance on 11/ 1          $                        1,183,220.33
                         Total Credits                                        170,000.00
                                       Deposits(1)             170,000.00
                         Total Debits                                             -48.52
                                    Checks paid (1)                -48.52
                          Balance on 11/30         $                        1,353,171.81




CREDITS


          includincr check and cash credits
                                                                                                                                 Hmounr
                               11/13          OFFICE DEPOSIT                                                          $      170,000.UU



DEBITS

Check Paid
                              Number          Dafe                    Amount           Number            Date                    Amount
                              1003            11/21                     48.52


Daily Ledger Balance
                             Date                               Ledger Balance
                             11/1-11/12               $           1,183,220.33             11/21-11/30                       1,353,171.81
                             11/13-11/20                          1,353,220.33
     Case 2:17-bk-19548-NB                Doc 382 Filed 12/20/18 Entered 12/20/18 17:12:48                        Desc
                                           Main Document    Page 20 of 20
                                STATEMENT                                             Page 1 of 1
                                                                                      BANKRUPTCY ESTATE OF LAYFIELD &
                ~`'''~"~'       OO F     ACCOUNTS                                     Statement Number: 2181002730
                                                                                      11/01/18 - 11/30/18
                                UNION BANK
                                SPECIALIZED DEPOSITS 0218
                                                                                      Customer Inquiries
                                POST OFFICE BOX 513840                                800-669-8661
                                LOS ANGELES           CA 90051-3840



                                                                                      Thank you for banking with us
                                                                                      since 2017

                                BANKRUPTCY ESTATE OF LAYFIELD &
                                BARRETT,APC., DEBTOR -TAX ACCOUNT
                                RICHARD PACHULSKI, CHAPTER 11 TRUSTEE
                                CASE #2:17-BK-19548-NB
                                10100 SANTA MONICA BLVD., 13TH FLOOR
                                LOS ANGELES CA 90067

                            ■


Business Value Checking Summary                                                                    Account Number: 2181002730

Days in statement period: Days in statement period: 30
                         Balance on 11/ 1                $                    0.00
                         Total Credits                                        0.00
                         Total Debits                                         0.00
                         Balance on 11/30                $                    0.00




CREDITS



DEBITS


Daily Ledger Balance
                            Date                             Ledger Balance          Date                             Ledger Balance
                            11/1-11/30            $                    0.00
